DETAILED ACTION
Claims 37-56 have been examined and are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 37-56 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Utilizing the process described in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), claims 37, 47 and 56 satisfy the Step 1 because the claims are a process, machine and machine respectively.
In Step 2A prong 1, the claim 37 recites “obtaining a plurality of samples…determining a value of an acceleration factor based on the plurality of samples…determining the reliability information…”, which, under the broadest reasonable interpretation, are steps that are performed in the human mind. For example, a human reads or observes collected samples, performs calculations to obtain a value and make judgements regarding the reliability of a system based the calculated value. If a claim limitation, under its broadest reasonable interpretation, covers 
In Step 2A prong 2, the judicial exception is not integrated into a practical application because circuitry and memory are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. These elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
In Step 2B, the claim do not include additional elements that are sufficient to amount to significantly more than the judicial exception because memory and circuitry are general purpose computer components, which are well-understood, routine and conventional (see Decasper et al. (U.S. PGPub 2007/0192474) paragraph 0004 where include conventional components such as a processor, a memory (e.g., RAM)… a network interface, such as a conventional modem), performing the steps recited in the claims and are not sufficient to transform a judicial exception into a patentable invention. 
Regarding claims 38-46 and 48-55, claims 38-45 and 48-54 recite the “obtaining...”, “generating..”, “determining…”, “using..” and “comparing…” steps.  However, these features or steps are steps that can be performed in the human mind and therefore, are mental processes. Therefore, these steps are directed to the abstract idea recited in claims 37, 47 and 56.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 37-40, 44-49 and 53-56 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiong et al. (U.S. PGPub 2015/0243155).

Regarding claims 37, 47 and 56, Xiong teaches A method for determining reliability information for a network component of a telecommunications network, the method comprising: obtaining a plurality of samples of an operating parameter of the network component acquired over a period of time; (Xiong, see figs. 2 and 5; see paragraph 0008 where (i) an optical receiver configured to receive optical data; (ii) an optical transmitter configured to transmit optical data; (iii) one or more memories configured to store (1) data for at least one operational parameter of the transceiver, (2) at least one corresponding time interval during which the data were determined...; see paragraph 0026 where (ii) an optical transmitter configured to transmit optical data; (iii) one or more memories configured to store (1) data for at least one operational parameter of the transceiver, (2) at least one corresponding time interval during which the data were determined...)
determining a value of an acceleration factor based on the plurality of samples, the acceleration factor corresponding to an effect of the operating parameter over time on the network component; and (Xiong, see figs. 2 and 5; see paragraph 0008 where (i) an optical receiver configured to receive optical data; (ii) an optical transmitter configured to transmit optical data; (iii) one or more memories configured to store (1) data for at least one operational parameter of the transceiver, (2) at least one corresponding time interval during which the data were determined... (iv) logic configured to (1) calculate a variation in at least one operating parameter as a function 
determining the reliability information based on the determined value of the acceleration factor. (Xiong, see figs. 2 and 5; see paragraph 0008 where (i) an optical receiver configured to receive optical data; (ii) an optical transmitter configured to transmit optical data; (iii) one or more memories configured to store (1) data for at least one operational parameter of the transceiver, (2) at least one corresponding time interval during which the data were determined... (iv) logic configured to (1) calculate a variation in at least one operating parameter as a function of time from the data and the time interval, (2) compare the variation to one or more predetermined thresholds, each threshold corresponding to an operational warning or alarm, and (3) generate the operational alarm or warning when the variation exceeds the corresponding threshold; see paragraph 0026 where (ii) an optical transmitter configured to transmit optical data; (iii) one or more memories configured to store (1) data for at least one operational 

Regarding claims 38 and 48, Xiong teaches wherein the operating parameter comprises an environmental parameter of an operating environment of the network component. (Xiong, see fig. 5; see paragraph 0013 where variations in operational parameter values (e.g., relative to control limits) can reflect changes in operational, functional, or environmental conditions relative to control limits and provide operational status indications based on such changes, and can reflect or forecast malfunctioning hardware, software, and/or network environments...)

Regarding claims 39 and 49, Xiong teaches further comprising: obtaining, at predetermined intervals, a sample of the operating parameter from the network component; and storing the sample of the operating parameter in a database. (Xiong, see figs. 2 and 5; see paragraph 0008 where (i) an optical receiver configured to receive optical data; (ii) an optical transmitter configured to transmit optical data; (iii) one or more memories configured to store (1) data for at least one operational parameter of the transceiver, (2) at least one corresponding time interval during which the data were determined... (iv) logic configured to (1) calculate a variation in at least one operating parameter as a function of time from the data and the time interval, (2) compare the 

Regarding claim 40, Xiong teaches wherein the obtaining the plurality of samples of the operating parameter comprises obtaining the plurality of samples of the operating parameter from the database. (Xiong, see figs. 2 and 5; see paragraph 0008 where (i) an optical receiver configured to receive optical data; (ii) an optical transmitter configured to transmit optical data; (iii) one or more memories configured to store (1) data for at least one operational parameter of the transceiver, (2) at least one corresponding time interval during which the data were determined... (iv) logic configured to (1) calculate a variation in at least one operating parameter as a function of time from the data (stored data from database/memory)...; see paragraph 0026 where (ii) an optical transmitter configured to transmit optical data; (iii) one or more memories configured to store (1) data for at least one operational parameter of the transceiver, (2) at least one corresponding time interval during which the data were 

Regarding claims 44 and 53, Xiong teaches further comprising: obtaining network management information relating to a network in which the network component is deployed; and (Xiong, see fig. 5; see paragraph 0027 where monitoring performance of an optical device with respect to control limits, which can help determine whether the device (or another component in the network) is operating properly and/or as expected...predicting and/or forecasting potential problems and/or issues with respect to the performance of the device and/or network, including potential EOL conditions for the device...; see paragraph 0110 where  forecasting and/or notifying a user that the optical device should be replaced before the device reaches its EOL. This capability can prevent or minimize the adverse effect on data connection(s) and/or system performance of a device that is likely to fail in the foreseeable future...)
using the reliability information in conjunction with the obtained network management information to: determine maintenance requirements of the network component; or identify a stressed or relaxed location in the network. (Xiong, see fig. 5; see paragraph 0027 where monitoring performance of an optical device with respect to control limits, which can help determine whether the device (or another component in the network) is operating properly and/or as expected...predicting and/or forecasting potential problems and/or issues with respect to the performance of the device and/or network, including potential EOL conditions for the device...; see paragraph 0110 where  

Regarding claims 45 and 54, Xiong teaches further comprising: comparing the determined reliability information to a threshold; and in response to the determined reliability information satisfying the threshold, triggering a warning. (Xiong, see figs. 2 and 5; see paragraph 0008 where (i) an optical receiver configured to receive optical data; (ii) an optical transmitter configured to transmit optical data; (iii) one or more memories configured to store (1) data for at least one operational parameter of the transceiver, (2) at least one corresponding time interval during which the data were determined... (iv) logic configured to (1) calculate a variation in at least one operating parameter as a function of time from the data and the time interval, (2) compare the variation to one or more predetermined thresholds, each threshold corresponding to an operational warning or alarm, and (3) generate the operational alarm or warning when the variation exceeds the corresponding threshold; see paragraph 0026 where (ii) an optical transmitter configured to transmit optical data; (iii) one or more memories configured to store (1) data for at least one operational parameter of the transceiver, (2) at least one corresponding time interval during which the data were determined... (iv) logic configured to (1) calculate a variation in at least one operating parameter as a function of time from the data and the time interval, (2) compare the variation to one or more of the predetermined thresholds, and (3) generate the operational alarm or 

Regarding claims 46 and 55, Xiong teaches wherein the network component comprises an optical transceiver. (Xiong, see figs. 2 and 5; see paragraph 0008 where (i) an optical receiver configured to receive optical data; (ii) an optical transmitter configured to transmit optical data; (iii) one or more memories configured to store (1) data for at least one operational parameter of the transceiver, (2) at least one corresponding time interval during which the data were determined...; see paragraph 0026 where (ii) an optical transmitter configured to transmit optical data; (iii) one or more memories configured to store (1) data for at least one operational parameter of the transceiver, (2) at least one corresponding time interval during which the data were determined...)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 41 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong in view of Holenstein et al. (U.S. Patent 9,985,823).

Regarding claims 41 and 50, Xiong teaches all the features of claims 37 and 47. However, Xiong does not explicitly teach wherein the reliability information comprises a Mean Time to Failure (MTTF) metric; and wherein the method further comprises:
obtaining a notional MTTF for the network component; and generating the MTTF metric based on the notional MTTF and the determined value of the acceleration factor.
Holenstein teaches wherein the reliability information comprises a Mean Time to Failure (MTTF) metric; and wherein the method further comprises: (Holenstein, see figs. 5-6 and 20-22; see col. 8, lines 63-67 where the probability of failure increases as the system becomes less reliable (3). After a while, the probability of failure again goes down because the system most likely already has failed...; col. 9, lines 1-43 where the average system failure time is...the calculation of MTTF is made again. Now, each t, in the above equation is replaced by (t-T):...)
obtaining a notional MTTF for the network component; and generating the MTTF metric based on the notional MTTF and the determined value of the acceleration factor. (Holenstein, see figs. 5-6 and 20-22; see col. 8, lines 63-67 where the probability of failure increases as the system becomes less reliable (3). After a while, the probability of failure again goes down because the system most likely already has failed...; col. 9, lines 1-43 where the average system failure time is...the calculation of MTTF is made again. Now, each t, in the above equation is replaced by (t-T):...)
.

Claims 43 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong in view of Traylor et al. (U.S. Patent 10,637,762).

Regarding claims 43 and 52, Xiong teaches all the features of claims 37 and 47. However, Xiong does not explicitly teach wherein the acceleration factor is determined based on the plurality of samples and on a reliability model for the network component.
Traylor teaches wherein the acceleration factor is determined based on the plurality of samples and on a reliability model for the network component. (Traylor, see fig. 4; see col. 7, line 54-col. 8, line 11 where monitoring system reliability to measure current system behavior and reliability, step 402. Notable events such as resource failures, changes in memory levels, number of clients in processing queues, etc., are recorded. A second starting point is to input or monitor resource charges to measure system costs for resource provisioning and ongoing use, step 403. Once data on reliability and costs are collected, the process updates the reliability models, step 404 and updates the resource provisioning cost models, step 405 to adapt to ongoing system changes. The reliability models can then be used to estimate system reliability 
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Xiong and Traylor to provide the technique of  the acceleration factor is determined based on the plurality of samples and on a reliability model for the network component of Traylor in the system of Xiong in order to adapt reliability analysis over time based on system behaviors (Traylor, see col. 7, lines 4-5 and col. 7, lines 10-15).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes:
U.S. Patent 6754843, which describes a tool for reliability evaluation and performance analysis of an IP backbone network;
U.S. PGPub 2007/0058554, which describes a method of networking systems reliability estimation; and 
U.S. Patent 9621421, which describes a computer-implemented method for prognostic network management.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG VANG whose telephone number is (571)270-7023. The examiner can normally be reached Monday - Friday 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS TAYLOR can be reached on (571) 272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MENG VANG/Primary Examiner, Art Unit 2443